Citation Nr: 0802950	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  04-14 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for fusion of middle 
and distal phalanges of the right fifth toe.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1965 to September 1967.  This appeal is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2002 rating decision of the Newark, New Jersey, Department of 
Veterans Affairs (VA) Regional Office (RO).  In September 
2007 a Travel Board hearing was held before the undersigned.  
A transcript of the hearing is of record.

The issues of entitlement to a rating in excess of 50 percent 
for PTSD and entitlement to TDIU are being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if any action on his part is 
required.


FINDING OF FACT

Impairment due to the veteran's fusion of middle and distal 
phalanges of the right fifth toe is reasonably shown to 
approximate a disability picture best characterized as 
moderate foot injury.


CONCLUSION OF LAW

A 10 percent rating is warranted for the veteran's fusion of 
middle and distal phalanges of the right fifth toe.  38 
U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Code (Code) 5284 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  A letter from the RO 
in November 2002 explained what the evidence needed to show 
to substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  The December 2002 rating decision, a 
February 2004 statement of the case (SOC) and subsequent 
supplemental SOCs (SS)Cs) provided the text of applicable 
regulations and explained what the evidence showed and why 
the claim was denied.  The December 2006 SSOC provided notice 
regarding effective dates of awards (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)).  While complete VCAA 
notice was not provided prior to the rating on appeal, the 
appellant had ample opportunity to respond to the notice 
letter and the SOC and SSOCs and to supplement the record 
after notice was given.  The claim was thereafter 
readjudicated.  See February 2007 SSOC.  The veteran is not 
prejudiced by any technical notice deficiency that may have 
occurred along the way, and no further notice is required.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with relevant VA 
medical evidence.  He has not identified any additional 
evidence pertinent to the claim.  He was provided a VA 
examination in April 2003.  VA's duty to assist the veteran 
is met.  The veteran is not prejudiced by the Board's 
proceeding with appellate review.

II.  Factual Background

The veteran sustained a right foot injury during service in 
May 1967.  Service connection for fusion of middle and distal 
phalanges of right fifth toe was granted in a February 1982 
rating decision.  A noncompensable rating was assigned.  The 
present claim for a compensable rating was received in 
December 2001.  

On VA foot examination in April 2003, the veteran reported 
that he walked with a cane.  He noted that the dorsolateral 
mid foot area of his right foot appeared to "fall asleep" 
and that he experienced "moderate discomfort" with walking 
several blocks.  The veteran noted numbness on the bottom and 
top of the foot with pins and needles distribution from 
approximately the third digit laterally to the fifth and 
proximally to the bases of the metatarsals.  On examination, 
the veteran ambulated with a cane, with signs of a limp to 
the affected side.  Pulses, capillary filling times, 
temperature, and turgor of the skin were normal, as were 
reflexes.  Sensory examination showed questionable diminished 
sensation to the area of the dorsolateral right foot.  There 
was no tenderness, deformity, or limitation of motion.  X-
rays showed diffuse vascular calcification, but no bony 
abnormalities.

At his hearing before the undersigned, the veteran reported 
continued pain and tingling of the right foot.


III.  Legal Criteria and Analysis

Disability ratings are determined by applying medical 
findings shown by the record to the criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Under Code 5284, a 10 percent rating is warranted for a 
moderate foot injury; a 20 percent rating is warranted for a 
moderately severe foot injury; and a 30 percent rating is 
warranted for a severe foot injury.  A note following Code 
5284 provides that a 40 percent rating is warranted where 
there is actual loss of use of the foot.  38 C.F.R. § 4.71a.

The words "moderately severe" and "severe" are not defined in 
the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of descriptive 
terminology such as "mild" by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Based on the VA examination findings of functional 
impairment, including as due to pain, and resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the manifestations of his fusion of middle and distal 
phalanges of right fifth toe, including persistent complaints 
of discomfort and limp, present a disability picture 
reasonably characterized as moderate foot injury, warranting 
a 10 percent rating under Code 5284.  Given the absence of 
any objective evidence of greater (moderately severe) foot 
injury, a rating in excess of 10 percent is not warranted.



ORDER

A 10 percent rating is granted for the veteran's fusion of 
middle and distal phalanges of the right fifth toe, subject 
to the regulations governing the payment of monetary awards.


REMAND

The veteran's most recent VA psychiatric examination was in 
April 2003.  He alleges that his PTSD symptoms have worsened 
since that time, and that he is unemployable due to the PTSD.  
The record shows that he stopped working following a back 
injury in 1992.  A contemporaneous examination is necessary 
in order to determine the current severity of his PTSD and 
its effect on his employability.  

Consideration of the matter of entitlement to TDIU is 
deferred pending completion of the above development.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a 
claim is inextricably intertwined with another claim, the 
claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be examined by a psychiatrist to 
determine the current severity of his 
PTSD.  The veteran's claims file, to 
include this Remand, must be reviewed by 
the examiner in conjunction with the 
examination.  The examiner should identify 
the nature, frequency and severity of all 
current symptoms of the PTSD (as opposed 
to any co-existing non-service- connected 
psychiatric disability).  The psychiatrist 
should specifically opine regarding the 
impact of the veteran's PTSD symptoms on 
his occupational and social 
functioning/activities.  The examiner must 
be furnished a copy of the criteria for 
rating PTSD, and should comment regarding 
the presence or absence of each listed 
symptom in the criteria above 50 percent 
(and if a symptom is noted present, its 
severity and frequency).

The examiner should also provide an 
opinion concerning the current degree of 
social and industrial impairment resulting 
from the service-connected PTSD (as 
opposed to any non-service-connected 
psychiatric disability), to include 
whether it renders the veteran 
unemployable.

In addition, the examiner should provide a 
global assessment of functioning (GAF) 
score with an explanation of the 
significance of the score assigned.  The 
examiner should explain the rationale for 
all opinions.

2.  The RO should then readjudicate the 
issues of entitlement to a rating in 
excess of 50 percent for PTSD, and 
entitlement to TDIU.  If either remains 
denied, the RO should issue an appropriate 
SSOC and afford the veteran and his 
representative the appropriate opportunity 
to respond before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


